 

Exhibit 10.2

 



GUARANTY

 

THIS GUARANTY dated as of October 4, 2017, executed and delivered by the
undersigned BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation (the
“Guarantor”), in favor of (a) KeyBank National Association, in its capacity as
Administrative Agent (the “Agent”) for the Lenders under that certain Credit
Agreement dated as of October 4, 2017, between and among BLUEROCK RESIDENTIAL
HOLDINGS, L.P., a Delaware limited partnership, and various other Subsidiaries
thereof as “Borrower” (collectively, the “Borrower”), the financial institutions
party thereto and their assignees in accordance therewith (the “Lenders”), and
the Agent (as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms, the “Credit Agreement”)
and (b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, the Borrower and Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;

 

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, Guarantor
is willing to guarantee the Borrower’s obligations to the Agent and the Lenders
on the terms and conditions contained herein;

 

WHEREAS, Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

 

Section 1. Guaranty. Guarantor hereby absolutely and unconditionally guaranties
the due and punctual payment and performance of all of the following when due
(collectively referred to as the “Obligations”): (a) all indebtedness and
obligations owing by the Borrower to any of the Lenders or the Agent under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans made by the
Lenders to the Borrower under the Credit Agreement and the payment of all
interest, fees, charges, reasonable attorneys fees and other amounts payable to
any Lender or the Agent thereunder or in connection therewith (including any
Hedge Obligations but expressly excluding any Excluded Swap Obligations); (b)
any and all extensions, renewals, modifications, amendments or substitutions of
the foregoing; and (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders or the Agent
in the enforcement of any of the foregoing or any obligation of Guarantor
hereunder.

 



 

 

 

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of Guarantor for its own
account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower, any
other guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other guarantor or any other Person; or (c) to make demand of the
Borrower, any other guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, Guarantor hereby
waives, to the extent permitted by applicable law, the right of Guarantor to
require any holder of the Obligations to take action against the Borrower as
provided by any legal requirement of any Governmental Authority.

 

Section 3. Guaranty Absolute. Guarantor guarantees that the Obligations will be
paid strictly in accordance with the terms of the documents evidencing the same,
regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of Guarantor under this Guaranty
shall be absolute and unconditional in accordance with its terms and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than the full and final payment and performance of
the Obligations), including, without limitation, the following (whether or not
Guarantor consents thereto or has notice thereof):

 

(a)       (i) any change in the amount, interest rate or due date or other term
of any of the Obligations; (ii) any change in the time, place or manner of
payment of all or any portion of the Obligations; (iii) any amendment or waiver
of, or consent to the departure from or other indulgence with respect to, the
Credit Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;

 

(b)       any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;

 

(c)       any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;

 

(d)       any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;

 



-2- 

 

 

(e)       any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

 

(f)       any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;

 

(g)       any act or failure to act by the Borrower or any other Person which
may adversely affect Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;

 

(h)       any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;

 

(i)       any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

 

(j)       any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Guarantor hereunder (other than payment or
satisfaction of such Obligations).

 

Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, Guarantor, and without discharging Guarantor from
its obligations hereunder take any and all actions described in Section 3 and
may otherwise: (a) amend, modify, alter or supplement the terms of any of the
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Obligations or the interest rate that may accrue on any of
the Obligations; (b) amend, modify, alter or supplement the Credit Agreement or
any other Loan Document; (c) sell, exchange, release or otherwise deal with all,
or any part, of any collateral securing any of the Obligations; (d) release any
Person (other than Guarantor) liable in any manner for the payment or collection
of the Obligations; (e) exercise, or refrain from exercising, any rights against
the Borrower or any other Person (including, without limitation, any other
guarantor); and (f) apply any sum, by whomsoever paid or however realized, to
the Obligations in such order as the Lenders or the Agent shall elect in
accordance with the Credit Agreement.

 

Section 5. Representations and Warranties. Guarantor hereby makes to the Agent
and the Lenders all of the representations and warranties made by the Borrower
with respect to or in any way relating to Guarantor in the Credit Agreement and
the other Loan Documents, as if the same were set forth herein in full.

 

Section 6. Covenants. Guarantor will comply with all covenants which the
Borrower is to cause Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.

 

Section 7. Waiver. Guarantor, to the fullest extent permitted by applicable law,
hereby waives notice of acceptance hereof or any presentment, demand, protest or
notice of any kind, and any other act or thing, or omission or delay to do any
other act or thing, which in any manner or to any extent might vary the risk of
Guarantor or which otherwise might operate to discharge Guarantor from its
obligations hereunder.

 



-3- 

 

 

Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment of any Loan under the Credit
Agreement by reason of any automatic stay or otherwise, the Agent and/or the
Lenders shall be entitled to receive from Guarantor, upon demand therefor, the
sums which otherwise would have been due with respect to such Loan had such
demand or acceleration occurred.

 

Section 9. Reinstatement of Obligations. Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, with
respect to any Obligations if at any time payment of any such Obligations is
rescinded or otherwise must be restored by the Agent and/or the Lenders upon the
bankruptcy or reorganization of the Borrower or Guarantor or otherwise.

 

Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation Guarantor may have with
respect to the Obligations shall be subordinate to the rights of Agent and the
Lenders and Guarantor hereby waives any right to enforce any remedy which the
Agent and/or the Lenders now have or may hereafter have against the Borrower
with respect to the Obligations, and Guarantor hereby waives any benefit of, and
any right to participate in, any security or collateral given to the Agent and
the Lenders to secure payment or performance of any of the Obligations.

 

Section 11. Payments Free and Clear. All sums payable by Guarantor hereunder
shall be made free and clear of and without deduction for any tax or other
charge; provided that if Guarantor shall be required by applicable law to deduct
any taxes or other charge from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), the Agent
or any Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made; (ii) Guarantor shall make such
deductions; and (iii) Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

Section 12. Set-off. Guarantor hereby grants to Agent, on behalf of the Lenders,
a security interest in and lien on all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by Agent to or for the credit or the account of Guarantor. In addition to
any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, each Lender is hereby authorized, with the
consent of Agent, at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding any funds held by the
Guarantor on behalf of tenants or other third parties) at any time held and
other obligations at any time owing by such Lender to or for the credit or the
account of Guarantor against any of and all the obligations of Guarantor now or
hereafter existing under this Guaranty held by such Lender then due and payable
unless such setoff would prohibit Guarantor from (i) distributing such amounts
to its shareholders required to be distributed by it as a “real estate
investment trust” for purposes of the Code in order to maintain REIT
qualification, (ii) eliminating any U.S. federal income tax liability, and (iii)
avoiding the imposition of any excise tax for undistributed income.

 



-4- 

 

 

Section 13. Subordination. Other than with respect to any Distributions
permitted under the Credit Agreement, Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other guarantor to Guarantor of whatever
description, including without limitation, all intercompany receivables of
Guarantor from the Borrower or any other guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. Other than with respect to any
Distributions permitted under the Credit Agreement, if an Event of Default shall
have occurred and be continuing, then Guarantor shall not accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.

 

Section 14. Avoidance Provisions. It is the intent of Guarantor, the Agent and
the Lenders that in any Proceeding, Guarantor’s maximum Obligations hereunder
shall equal, but not exceed, the maximum amount which would not otherwise cause
the obligations of Guarantor hereunder (or any other obligations of Guarantor to
the Agent and the Lenders) to be avoidable or unenforceable against Guarantor in
such Proceeding as a result of applicable law, including without limitation, (a)
Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”)
and (b) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such Proceeding, whether by virtue of Section 544 of the Bankruptcy
Code or otherwise. The applicable laws under which the possible avoidance or
unenforceability of the obligations of Guarantor hereunder (or any other
obligations of Guarantor to the Agent and the Lenders) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions.” Accordingly,
to the extent that the obligations of Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which Guarantor shall be liable hereunder shall be reduced to that amount which,
as of the time any of the Obligations are deemed to have been incurred under the
Avoidance Provisions, would not cause the obligations of Guarantor hereunder (or
any other obligations of Guarantor to the Agent and the Lenders), to be subject
to avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and neither Guarantor nor any other
Person shall have any right or claim under this Section as against the Agent and
the Lenders that would not otherwise be available to such Person under the
Avoidance Provisions.

 

Section 15. Information. Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of any other
guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise Guarantor of information
regarding such circumstances or risks.

 



-5- 

 

 

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CONFLICTS OF LAWS PRINCIPLES.

 

Section 17. Jurisdiction; Venue; JURY WAIVER.

 

(a)       Jurisdiction; Venue. GUARANTOR AND (BY THEIR ACCEPTANCE HEREOF) THE
AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS GUARANTY
MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK
(INCLUDING ANY FEDERAL COURT SITTING THEREIN). GUARANTOR AND (BY THE ACCEPTANCE
HEREOF) THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND UNCONDITIONALLY,
THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT
AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH
RESPECT TO THIS GUARANTY AND (ii) WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN
INCONVENIENT FORUM. IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY
FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR
ENFORCEMENT ON A NON-EXCLUSIVE BASIS WHERE ANY ASSETS OF GUARANTOR EXIST AND
GUARANTOR CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS. GUARANTOR
EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS
A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING INTO THE CREDIT
AGREEMENT AND IN MAKING THE LOANS THEREUNDER. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

(b)       WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND (BY THEIR ACCEPTANCE
HEREOF) THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER, OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS AND AGREES THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE
ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. EACH OF GUARANTOR AND (BY THEIR ACCEPTANCE HEREOF) THE AGENT AND
THE LENDERS HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN OR IN ADDITION
TO ACTUAL DAMAGES. EACH OF GUARANTOR AND (BY THEIR ACCEPTANCE HEREOF) THE AGENT
AND THE LENDERS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES, BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. EACH OF
GUARANTOR AND (BY THEIR ACCEPTANCE HEREOF) THE AGENT AND THE LENDERS
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS SECTION WITH LEGAL
COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING AS ITS FREE, KNOWING, AND
VOLUNTARY ACT.

 



-6- 

 

 

Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon Guarantor as to the outstanding
amount of such Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Agent to maintain such books and
accounts shall not in any way relieve or discharge Guarantor of any of its
obligations hereunder.

 

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by the Agent or the Lenders of any such right or remedy shall
preclude other or further exercise thereof or the exercise of any other such
right or remedy.

 

Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to Guarantor shall be deemed to include the Guarantor’s successors and
assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with, and subject to the limitations under, the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Obligation, or grant or sell participation in any Obligations, to any Person or
entity without the consent of, or notice to, Guarantor and without releasing,
discharging or modifying Guarantor’s obligations hereunder. Subject to the terms
of the Credit Agreement, Guarantor hereby consents to the delivery by the Agent
or any Lender to any assignee, transferee or participant of any financial or
other information regarding the Borrower or Guarantor. Guarantor may not assign
or transfer its obligations hereunder to any Person.

 

Section 21. Amendments. This Guaranty may not be amended except as provided in
the Credit Agreement.

 

Section 22. Payments. All payments made by Guarantor pursuant to this Guaranty
shall be made in Dollars, in immediately available funds to the Agent at the
place and time provided for in the Credit Agreement on the date one (1) Business
Day after written demand therefor to Guarantor by the Agent.

 



-7- 

 

 

Section 23. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement.
Guarantor’s address for notice is set forth below its signature hereto.

 

Section 24. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 25. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

 

Section 26. Definitions. (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning Guarantor shall be commenced under the Bankruptcy Code or any other
applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy Code
or any other applicable bankruptcy laws) is appointed for, or takes charge of,
all or any substantial part of the property of Guarantor; (iii) any other
proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to
Guarantor; (iv) Guarantor is adjudicated insolvent or bankrupt; (v) any order of
relief or other order approving any such case or proceeding is entered by a
court of competent jurisdiction; (vi) Guarantor makes a general assignment for
the benefit of creditors; (vii) Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) Guarantor shall call a meeting of its creditors with a view
to arranging a composition or adjustment of its debts; (ix) Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by Guarantor
for the purpose of effecting any of the foregoing.

 

(b)       Capitalized terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

 

 

[Remainder of Page Intentionally Left Blank]

 

-8- 

 

 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 



  BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation              
By: /s/ Michael L. Konig   Name: Michael L. Konig   Title: Chief Operating
Officer, General Counsel and Secretary               Address for Notices:      
  Bluerock Residential Growth REIT, Inc.   712 Fifth Avenue   9th Floor   New
York, New York 10019   Attn: Michael Konig, Esq.   Fax: (646) 278-4220        
With a copy to:         Kaplan Voekler Cunningham & Frank PLC   1401 East Cary
Street   Richmond, VA 23219   Attn: Richard Cunningham, Esquire   Fax: (804)
823-4099



 



[Signature Page to Guaranty]

 

 